Case 9:19-cr-80147-RKA Document 29 Entered on FLSD Docket 01/15/2020 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-CR-80147-ALTMAN
UNITED STATES OF AMERICA,

v.
WALFRE ELISEO CAMPOSECO-MONTEJO,

Defendant.
/

ORDER ON_RESTITUTION

 

THIS CAUSE is before the Court on the Stipulation Regarding Restitution signed by
Assistant United States Attorney Gregory Schiller, the defendant. Walfre Eliseo Camposeco-
Montejo, and his attorney Guillermo Flores, Jr. The Court has reviewed said stipulation and the
reasons advanced therein and is fully advised as to the facts and circumstances of this case. It is
therefore )

ORDERED AND ADJUDGED that the stipulated restitution amount of $36,000, made
payable as follows: |

$36,000 to victim “Minor Victim 1” ‘made payable to Wake County Human

Services (WCHS), in trust of “Minor Victim 1” at ATTN: Toni Bush PO Box
46833 Raleigh, NC 27620.

is hereby GRANTED and the Judgment will reflect the same. |
a
DONE AND ORDERED at Ft. Lauderdale, Florida, this!© “day of January 2020.

 

eo
Roy’K. Altman
United States District Judge -
cc: Gregory Schiller, AUSA
Guillermo Flores, Jr.
‘USS. Probation
U.S. Marshals
